 

the DWELLING. In the event an institutional first mortgagee acquires
title to a DWELLING through foreclosure, or through a deed in lieu

of foreclosure and ASSOGIATION does not exercise its right of first
refusal within the prescribed time, then such institutional first
mortgagee may sell or lease such DWELLING free of the right of first
refusal granted to ASSOCIATION, but the grantee or lessee from such
instit nal first mortgagee shall be subject to the right of first refusal
pra ASSOCIATION pertaining to the lease or sale of a DWELLING,

XXVIL
o
ASSOCIATION TO MAINTAIN REGISTR ¥
UP OF OWNERS AND MORTGAGEES

AS TION shall at all times maintain a Register setting forth
the names wners of all ef the DWELLINGS, and in the event of the sale
or transfer DWELLING to a third party, the purchaser or transferee

shall notify ASSOCIATION in writing of his interest in such DWELLING
together with s

instrument by w.

in any DWE LLIN Oye. the owner of each DWELLING shall at all times

notify ASSOCIATIC eas names of the parties holding any mortgage or
mortgages on any D ING, the amount of such mortgage or mortgages,
and the recording infotmation which shall be pertinent to identify the
mortgage or mortgage e holder of any mortgage or mortgages upon

 

cording information as shall be pertinent to identify the
uch purchaser or transferee has acquired his interest

any DWELLING may, i $0 desires, notify ASSOCIATION of the existence

  
 
 

of any mortgage or mortga eld by such party onany DWELLING, and
upon receipt of such noticef /ASJOCLATION shail register in its records
all pertinent information pe ing to the same,

xx
ASSESSMENTS: Pry, LIEN AND
ENFORCE Ty

 

3

ority to administer the operation

  
 
 
 

ASSOCIATION is given thega

 

and management of the CONDOMINIUM/(/Dyeing recognized that the delegation

of such duties to one entity is in the beitiblarests of the owners of all
DWELLINGS. To properly administer tHe ope

 

ation and management of the

Project, ASSOCIATION will incur, for thewratual benefit of all of the owners

 

of DWELLINGS, casts and expenses which wi continuing or non-recurring
costs, as the case may be, which costs and 3p

referred to as "common expense," To provi (PN
proper operation and management, the said Asoo TION has heretofore
been granted the right to make, levy and collect sments against the
owners of all DWELLINGS and said ad ash Se ttherance of said
grant of authority to ASSOCIATION to make, levy and/gellect assessments
to pay the costs and expenses for the operation a ement of the

sé@é$ are sometimes herein
unds necessary for such

CONDOMINIUM, the following provisions shall be operative and binding upon

the owners of ali DWELLINGS, to-wit:

A, All assessments levied against the owners of DWELLINGS
and said DWELLINGS shali be uniform and, unless specifically otherwise

provided for in this Declaration of Condominium, the assessments made by

ASSOCIATION shall be in such proportion that the amount of assessment

levied against each owner of a DWELLING and his DWELLING shall bear the
same ratic to the total assessment made against all owners of DWELLINGS
and their DWELLINGS as does the undivided interest in COMMON ELEMENTS

appurtenant to each DWELLING bear te the total undivided interest in

Hoi643 peceiest

 

" Exhibit @e

 
 

 

COMMON ELEMENTS appurtenant to all DWELLINGS, without increase
or dimunition for the existence or lack of existence of any exclusive right
to use a parking space constituting LIMITED COMMON ELEMENTS which
may be an appurtenance to any DWELLING. Should ASSOCIATION be the
DWELLING or DWELLINGS, the assessrment which would cther-~
wise be nd payable ta ASSOCIATION by the owner of such DWELLING
5S, reduced by the amount of income which may be derived from
such DWELLING or DWELLINGS by ASSOCIATION, shall be
depesesament therefor levied tatably among the owners of all
ich are not owned by ASSOCIATION, based upon their pro-
effets in the COMMON ELEMENTS exclusive of the inerests
nant > any DWELLING or DWELLINGS owned by ASSOCIA-

 
  
 
 
 
  
 

portionate
therein app
TION,

BC | an assessment levied against the owner of each
DWELLING and his DWELLING shall be payable in annual, quarterly or
monthly installme in such other installments and at such times as
may be determined Que of Directors of ASSOCLATION,

ono Ox Directors of ASSOCLATION shall establish
h

an Annual Budget in adv, or each fiscal year which shall correspond to
the calendar year, ands Budget shall project all expenses for the forth-
coming year which may be red for the proper operation, management
and maintenance of the coke Sint including a reasonable allowance

for contingencies and reserves, ch Budget to take into account projected
Ee Ypiiea in reduction of the amounts required
to be collected as an ne ER Spach year. Upon adoption of such Annual
SOCIATION, copies of said Budget

Pa pay BELLING and the assessment for said
year shall be established based up @ Budget, although the delivery of

a copy of said Budget to each owner & affect the liability of any owner
for suchassessment, Should the Boaka 5% Mixectors at any fime determine,

   
  
    
 
   
 
   
 
 
   

in the sole discretion of said Board of stows » that the assessments levied
are or may prove to be insufficient to ms Ke costs of operation and manage-
ment of the CONDOMINIUM, or in the ev mergencies, said Board of

D, The Board of Directors of AS TION, in establishing
gaid Annual Budget for operation, management and

 

which reserve fund shall be for the purpose of
fa part of the
Pas wellas the
replacement of personal property which may constitufied Sen
COMMON ELEMENTS held for the joint use and benefit of ali of the owners

of all DWELLINGS. The amount to be allocated to such Reserve Fund for
Replacements shall be established by said Board of Directors so as to accrue
and maintain at all times a sum reasonably necessary fo anticipate the need
for replacement of said COMMON ELEMENTS and LIMITED COMMON
ELEMENTS, The amount collected and allocated to the Reserve Fund for
Replacements from time to time shall be maintained in a separate account

by ASSOCIATION, although nothing herein contained shall limit ASSOCLATION
frora applying any monies in such Reserve Fund for Replacements to meet
other needs or requirements af ASSOCLATION in operating or managing the
Project in the event of emergencies, or in the event that the sums collected
from the owners of DWELLINGS are insufficient to meet the then fiscal
financial requirements of ASSOCIATION, but if shall not be a requirement

al.

nd 643 pack 1282

aintenance of the Project,

shall include therein a sum to be collected and m ed as a reserve fund

for replacement of COMMON ELEMENTS and COMMON ELEMENTS,
enabling.a

- RSSOCIATION to replace

rahe wa

 

  
  

 

that these monies be used for such latter purposes, as a separate
assessment may be levied therefor if deemed to be preferable by the
Board of Directors of ASSOCLATION in the sole discretion of said
Board of Directors.

 

   
   
 

E, The Board of Directors of ASSOCIATION, in
ing said Annual Budget for operation, management and
ce of the Preject, shall include therein a sum to be collected
ained 4s a general operating reserve which shall be used to

 

pro rgeasure of financial stability during periods of special stress .
when ums may be used to meet deficiencies from time to time o
existi result of delinquent payment of assessments by owners of

DWELEQGE as a result of emergencies or for other reason placing

financial stregsQpon the ASSOCIATION. The annual amount allocated
to such op Re reserve and collected therefor shall not exceed 5%
of the curr ual assessment levied against the owners of all

a

DWELLING their DWELLINGS, Upon accrual in said operating
reserve Of an @ t equal to 25% of the current annual assessment,
no further pay shali be collected from the owners of DWELLINGS

as a contribution
reserve shall be

h operating reserve, unless such operating

bd below said 25% level, in which event, contribu-
Aeserve shall be included in the annual assessment
s0 as to restore said@perating reserve to an amount which will equal 25%

of the current annual © of said assessment,

F, All mdnies collected by ASSOCIATION shall be treated

   
  
 
 
     

poration and By-Laws of said
ify assessment are paid unto

DWELLINGS. Although all funds an€ other assets of ASSOCIATION, and
any increments thereto or profits de erefrom, or from the leasing
oruse of COMMON ELEMENTS, shalihe\Heid for the benefit of the
members of ASSOCLATION, no member i SSOCIATION shall have
the right to assign, hypothecate, pledge any manner transfer his
membership interest therein, except as am’ appurtenance to his DWELLING.
When the owner of a DWELLING shall cease (7) a member of ASSOCLA-
TION by reason of the divestment of his own bes of such DWELLING,

by whatever means, ASSOCIATION shall not nde) ired to account to such
owner for any share of the funds or assets of wwe ATION, or which may

  
     
 

  

have been paid to said ASSOCIATION by such o s all monies which

 
  

a

any owner has paid te ASSOCIATION shall be ax ute an asset of the
ASSOCIATION which may be used in the operatio nagement of
CONDOMINIUM,

G,: The payment of any assessment or installment thereof
-due-to ASSOCLATION shail be in default if such assessment, or any instail-
ment thereof, is not paid unto ASSOCIATION, :on or before the due date for
.such payment. Whenin default, the delinquent assessment or delinquent
installment thereof due to ASSOCLATION shall bear interest at the rate of 8%
per annum until such delinquent assessment or installment thereof, and all-
interest due thereon, has-been paid in full to ASSOCIATION.

H. The owner.or owners of each DWELLING shall be
personally Liablse,-jointly and severally, as the case may be, to ASSOCIA-
TION for. the payment of. all assessments, regular or special, which may be
levied by. ASSOCIATION while such party or parties are owner or owners
of a. DWELLING inthe. CONDOMINIUM, In the event that any owner or

Ae PLG4S pct 1283

 
 

 

owners are in default in payment of any assessment or installment

thereof owed to ASSOCIATION, such owner or owners of any DWELLING
shall be personally Hable, jointly and severally, for interest of such delin-
quent assessment or installment thereof as above provided, and for ali
costs of collecting sich assessment or installment theréof and jntere'st
there including 2 reasonable attorney's fee, whether suit be brought

 
  
 
 
 

i. No owner of a DWELLING may exempt himself from
ay assessment levied against such owner and his DWELLING
by wai the use or enjoyment of any of the COMMON ELEMENTS, or
£ of the DWELLING, or in any other manner.

ORecogniaing that the necessity for providing proper

operation a agement of the Project entails the continuing payment

of costs and es therefor, which results in benefit te all of the owners

of DWELLINGS, and that the payment of such common expense represented

by the assessm vied and collected by ASSOCIATION is necessary in

order to preser protect the investment of the owner of each DWELLING,
ASSOCIATION is granted alien upon such DWELLING and its appurtenant
undivided interest # ON ELEMENTS and, if applicable, upon any

exclusive right to use rking space constituting LIMITED COMMON
ELEMENTS which mapbe an appurtenance te any such DWELLING, which
lien shall secure and do ure the monies due for all assessments now
or hereafter levied agai é owner of each DWELLENG, which lien shall
also secure interest, if any, which may be due on the amount of any delin-
quent assessments owing to (SPDCIATION, and which lien shall also-secure
all costs and expenses, inclwis reasonable attorney's fee, which may
be incurred by. ASSOCIATION orcing this ien upon said DWELLING
and its appurtenant undivided i t.in the COMMON ELEMENTS and
LIMITED COMMON ELEMENT lien granted ta- ASSOCIATION may

  
    
 
   

be foreclosed in the. State. of Florddd, . [in any. suit for the foreclosure

of said lien, the ASSOCIATION ‘sh itled to rental from the owner

of any DWELLING from the date on Khe payment of any asseasment

Gr installment thereof became deling 4nd shall be entitled to the
appointment of a Receiver for said D TEN . The rental required to

be paid shall be equal to the rental cha n comparable type of Dwelling
Units in Boca Raton, Fi¢rida. The lien o the ASSOCIATION shall
further secure such advances for taxes, @ ayments on account of superior

mortgages, liens or encumbrances which maybe required to be advanced
by the ASSOCIATION in order to preserve anfiga}tect its Hen, and the
ASSOCIATION shall further. be. entitled to inte tam the rate of 8% per
annum on any such advances made for such purfésd) All persons, firms

or corporations who shall acquire, by whatever ee » any interest in
aG fives or acquire a

   
    
 
     

    
  
 

the ownership of any DWELLING, or who may Bé-q
mortgage, lien or cther encumbrance thereon, is her placed on notice
of the Hen granted to ASSOCIATION, and shall acgtiz’ pe interest in
any DWELLING expressly subject to such lien. .

KK. The Hen herein granted unto ASSOCIATION shall be
effective from and after-the time of recording in'the Public Records of
Palm Beach County, Florida a claim of Hen stating the description of the
DWELLING encumbered thereby, the name of the record owner, the amount
due and the date when due, and the lien shall continue in effect until all
sums secured by said lien, as herein provided, shall have been fully paid,
Such claims of lien shall include only assessments which are due and
payable when the claim of lien is recorded, plus intérest,- costs; attorney's
fees, advances to pay taxes and ‘prior encumbrances and interest thereon,
allas above. provided, Such claims of lien shall be signed.and verified by
an officer or agent of the ASSOCIATION, Upon full payment of all sums
secured by such claim of lien, the same shall be satisfied of record. The

23. Hoei643 aci284

 

 

“She

 

  
 
 
 

=
2a
 

 

claim of Hen filed by the ASSOCIATION shali be subordinate to the lien
of any mortgage or any other lien recorded prior to the time of recording
za SSOCIATION'S Claim of Lien, except that the lien of the ASSOCIA-

   

 

for_collection of such portion of any Tax or Special Assessment
shall specifi designate that the same secures an assessment levied
pursuant t OP" XXV of this Declaration of Condominium.

In the event that apy person, firm or corporation shall acquire title to any
DWELLING andafes ppurtenant undivided interest in COMMON ELEMENTS
e feclosure or judicial sale, such person, firm or corpora-
tion so acquiring efre hall only be liable and obligated for assessments as
shall accrue and agg and payable for said DWELLING and its appur-~

    
    
  
 

tenant undivided inte in COMMON ELEMENTS subsequent to the date

of acquisition of such title, and shali not be liable for the payment of any

assessments which we efault and delinquent at the time it acquired

such tithe, except that s person, firm or corporation shall acquire such

title subject to the lien of a ssessment by ASSOCIATION representing

an apportionment of Taxes ecial Assessment levied by taxing authorities

against the CONDOMINIUM entirety. In the event of the acquisition i
of title to a DWELLING by f ure or judicial sale, any assessment or : i
assessments as to which the p © acquiring title shall not be liable shall ie
be absorbed and paid by ali own! adj DWELLINGS es a part of the common

expense, although nothing herei

Soptained shal] be construed as releasing
the party Hable for such delingue Caneel from the payment thereof
2

   
  
 
 
   
 
 
 

or the enforcement of collection of ment by means other than fore -
closure,

   

L. Whenever any DWELLING¢+imx be leased, sold or mortgaged
by the owner thereof, which lease or sall( sei ne concluded only upon
compliance with other provisions of this Bgclaration cf Condominium,
ASSOCIATION, upon written request of the o of such DWELLING, shall
furnish to the proposed lessee, purchaser LG Oetaazee, a statement

 

verifying the status of payment ‘of any assess hich shall be due and
payable to ASSOCIATION by the owner of such LING, Such statement
shall be executed by any Officer of the ASSOCLA nd any lessee,
purchaser or mortgagee may rely upon such s in concluding the
proposed lease, purchase or mortgage transaction, (GA ASSOCIATION shall
be bound by such statement.

In the event that a DWELLING is to be leased, soid or mortgaged at the

time when payment of any assessment against the owner of said DWELLING
and such DWELLING due to ASSOCIATION shall be in default (whether or

not a claim of lien has been recorded by the ASSOCLATION) then the rent,
proceeds of such purchase or mortgage proceeds, shall be applied by the
lessee, purchaser or mortgagee first to payment of any then delinquent
assessment or installment thereof due to ASSOCIATION before the payment

of any rent, preceeds of purchase or mortgage proceeds to the owner of

any DWELLING whe is responsible for payment of such delinquent assessment.

  
 
   
    

In any voluntary conveyance of a DWELLING, the Grantee shall be jointly
and severally liable with the Grantor for all unpaid assessments against
Grantor made prior to the time of such voluntary conveyance, without

24,

meLO43 paccL2es

 
 

 

 

prejudice to the rights of the Grantee to recover from the Grantor the
amounts paid by the Grantee therefor.

Institution of a syit at law to attempt to effect collection of the payment

an election precluding the institution of suit at law to attempt
ection of any sum then remaining owing to it,

 

XAXIX

o
Z TERMINATION

Natwitnetand-vything to the contrary contained in Article XXIV hereof,

  
   
 

 

k uilding or which shall so destroy said CONDOMINIUM
Building as to re amore than two-thirds of said Building, as determined
by the Board of D Legh ors of ASSOCIATION, te be reconstructed, then this
Declaration of Cond essa and the Plan of Condominium Ownership
established herein shwil terminate, unless all of the owners of all DWELLINGS
agree that said civ Oftauat Building shall be reconstructed, or unless

 
 
 

any policy or policies ualty insurance which may cover the damage or aa

 

destruction of said Building requires the reconstruction therecf as a condition
precedent to the payment wrance proceeds under such policy or policies,
but notwithstanding the fac he owners of all DWELLINGS agree to
xeconstruct said Building, o ch policy or policies of casualty insurance

 
  
    
  
   
  
 

atbed, this Declaration of Condominium and
pestablished herein shall still be

{6h or order of any governmental

ject which may then prevent the
Acing, although nothing herein

ag or in any Tanner changing any

require the same to be recom
the Plan of Condominium Owney
terminated if there exists any reg
authority having jurisdiction of th
reconstruction of said CONDOMINE
contained shall be construed as rel
obligation which may be owed to ASSS ION, for itself and for tha
benefit of the owners of ali OWRLLINGG Uae any insurance policy or
policies then existing. If, as above pro (eae is Declaration of Condam-
inium and the Plan of Condominium Owntes p established herein is to be
terminated, then 4 Certificate of a Resolufion_o
ASSOCIATION to said effect and notice of th¢
hereof shall be executed by the President and
in recordable form, and such instrument sha
Records of Palm Beach County, Florida, Upo7
tion of Condominium and the Plan of Gondomi
herein, all of the owners of DWELLINGS shall be come tenants in

common as to the ownership of the real property escribed, and

any then remaining improvements thereon, the undivided interest in such

real property and remaining improvements held by the owner or owners

of each DWELLING to be the same as the undivided interest in COMMON

ELEMENTS which was formerly appurtenant to such DWELLING and the ca
lien of any mortgage or other encurmbrance upon each DWELLING shall a
attach, in the same order of priority, to the percentage of undivided
interest of the owner of a DWELLING in the property and then remaining
improvements as above provided, Upon termination of this Declaration

of Condominium and the Plan of Condominium Ownership established herein,
the Insurance Trustee shall distribute any insurance indemnity which may
be due under any policy er policies of casualty insurance to the owners of
the DWELLINGS and their mortgapees, as their respective interests may
appear, such distribution to be made to the owner or owners of each
DWELLING in accordance with their then undivided interest in the real
property and remaining improvements as hereinbefore provided, The
assets of ASSOCIATION, upon termination of the Plan of Condominium

 

 
  
 
    

the Board of Directors of

dice llation and termination

etary of ASSOCIATION

ecorded in the Public

ination of this Declara-

ership established ——__--

     
   
  
 

 
  

25.  Hemi643 pie L286

 
